DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application contains claims directed to the following patentably distinct
species: specie I as embodied in claims 1-10; specie Il as embodied in claims 11-16 and specie Ill as embodied in claims 17-20 . The species are independent or distinct
because specie I uniquely requires “ wherein the control unit is programmed to: (a)
cause at least one electronic medium to be displayed on the display, and (b) perform a
calibration procedure based on an input by the user in response to the at least one
electronic medium”; while specie Il uniquely requires “wherein converting the data
matrix into the first user value includes processing the data matrix with a first neural
network to determine the first user value, and wherein converting the data matrix into
the second user value includes processing the data matrix with a second neural network
to determine the second user value” and specie Ill uniquely requires “exhibiting an
electronic medium for the user; creating a data matrix based on transcranial electrical
signals detected by the at least one electrode during exhibition of the electronic
medium”. In addition, these species are not obvious variants of each other based on the
current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or
a single grouping of patentably indistinct species, for prosecution on the merits to which
the claims shall be restricted if no generic claim is finally held to be allowable.
During a telephone conversation with Joseph Arand on 9/7/2022 a provisional election was made without traverse to prosecute the invention of specie II, claims 11-16.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 1-10, 17-20 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: Claims 1-10, 17-20 are cancelled. 
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Hirayama US20210035665 discloses in fig. 4 and paras. 95-97 receiving data regarding the user’s transcranial electrical signals.
However no prior art discloses teaches or suggests the combination of elements as recited in claim 11 arranged in a manner to include “ creating a data matrix from the data regarding the user’s transcranial electrical signals; converting the data matrix into a first user value; converting the data matrix into a second user value; defining a user output state based on the first user value and the second user value; and exhibiting the user output state”.
Therefore claim 11 is allowed with associated dependent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OJIAKO K NWUGO whose telephone number is (571)272-9755. The examiner can normally be reached M-F 6:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 571 272 6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OJIAKO K NWUGO/           Primary Examiner, Art Unit 2685